Citation Nr: 1021725	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  08-34 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for sarcoidosis with liver 
involvement, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from May 1980 to October 
1983.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied an increased rating for 
sarcoidosis with liver involvement, now claimed to affect 
eyes, face and lungs.

The Veteran submitted a notice of disagreement with the RO's 
decision denying entitlement to a temporary total rating for 
a period of hospitalization from March to July 2006 and the 
RO issued a statement of the case in August 2008.  In his 
September 2008 VA Form 9, the Veteran indicated that he was 
only appealing the issue of an increased rating for 
sarcoidosis.  He has not submitted a substantive appeal with 
regard to the issue of entitlement to a temporary total 
evaluation and that issue has not been certified as being on 
appeal.  Accordingly, the Board will not consider this issue.

In November 2009, the Veteran filed a claim for service 
connection for diabetes mellitus, secondary to medication for 
sarcoidosis.  A VA physician has opined that the diabetes 
mellitus is secondary to the use of corticosteroids 
(prednisone).  The RO has not yet adjudicated the issue and 
it is referred to the agency of original jurisdiction for 
appropriate action.  

During the Veteran's June 2006 VA eye examination, the 
examiner opined that the Veteran had significant dry eye that 
was more likely than not an ocular manifestation of his 
sarcoidosis.  The Veteran contends that his sarcoidosis now 
affects his eyes.  The RO has not yet adjudicated the 
manifestations of sarcoidosis affecting the Veteran's eyes.  
This issue is referred to the RO for adjudication.  

The Board notes that in April 2010, the Veteran submitted 
additional medical evidence which has not yet been considered 
by the RO.  However, the Veteran included a waiver of initial 
RO consideration of that evidence.  38 C.F.R. § 20.1304(c) 
(2009).


FINDINGS OF FACT

1.  For the period beginning April 17, 2006 and ending June 
24, 2009, the Veteran's sarcoidosis was manifested by 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath (DLCO (SB)) DLCO (SB) of 52 percent.

2.  For the period beginning June 25, 2009 and ending 
February 24, 2010, the Veteran's sarcoidosis was manifested 
by DLCO (SB) rate of 33 percent.

3.  For the period beginning February 25, 2010, the Veteran's 
sarcoidosis was manifested by DLCO (SB) of 61 percent, FVC of 
110 percent and FEV1 of 83 percent and treatment with high 
dosages of Prednisone.

4.  The Veteran has had abnormal liver studies, but has no 
symptoms of liver disease.


CONCLUSIONS OF LAW

1.  For the period beginning April 17, 2006 and ending June 
24, 2009, the schedular criteria for a rating of 60 percent 
for the Veteran's sarcoidosis are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1-4.10, 4.97, Diagnostic Codes 6601, 6846 (2009).

2.  For the period beginning June 25, 2009 and ending 
February 24, 2010, the schedular criteria for a rating of 100 
percent for the Veteran's sarcoidosis are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.10, 
4.97, Diagnostic Codes 6601, 6846.

3.  For the period beginning February 25, 2010, the schedular 
criteria for a rating of 60 percent for the Veteran's 
sarcoidosis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1-4.10, 4.97, Diagnostic Codes 660, 
6846.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Court had held that at a minimum, adequate VCAA notice in 
an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit has overturned the requirement that VA 
provide notice that the claim could be substantiated by 
evidence of a disability's impact on daily life and that VA 
provide notice with regard to potential diagnostic code 
criteria (element 2). Vazquez-Flores v. Shinseki, No. 08- 
7150 (Fed. Cir. Sep. 4, 2009).

In a May 2006 letter, issued prior to the initial 
adjudication of the claim, and in December 2007 and January 
2010 letters, the RO or AMC notified the Veteran of the 
evidence needed to substantiate his claim for an increased 
rating.  The letters told the Veteran that he could 
substantiate the claim with evidence that the disability had 
worsened.  

They satisfied the second and third elements of the duty to 
notify by informing the Veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.  

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, and the 
surviving elements of Vazquez-Flores notice, including the 
disability-rating and effective-date elements of the claims, 
by the May 2006, December 2007 and January 2010 letters.

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim, as was done here.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  



The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and VA treatment records.  
Additionally, the Veteran was provided VA examinations in May 
2006, June 2006, December 2007 and March 2009 for his 
sarcoidosis.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2009).

Each disability must be considered from the point of view of 
the Veteran working or seeking work. 38 C.F.R. § 4.2 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

In a February 1984 RO rating decision, the Veteran was 
granted service connection for sarcoidosis with liver 
involvement.  A 30 percent evaluation was assigned, effective 
November 1, 1983.

On April 17, 2006, the Veteran filed a claim for an increased 
rating, claiming that his condition was affecting his eyes, 
face and lungs, and that he was being put back on Prednisone 
due to worsening of his lungs.  

In response to his claim, the Veteran was afforded a VA 
pulmonary examination in May 2006.  The examiner noted that 
the Veteran had been treated with Prednisone for over ten 
years, but that he had stopped the medication ten years prior 
to the examination.  He denied any fever, night sweats or 
weight loss or gain.  Physical examination revealed lungs 
with clear breath sounds bilaterally and a soft abdomen with 
no distention or tenderness.  Pulmonary function test (PFT) 
revealed FVC of 4.56, FEV1 of 66 percent, FEV1/FVC of 60 
percent and Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath (DLCO) of 52 percent.  There 
was no response to bronchodilator and the examiner diagnosed 
the Veteran with a history of sarcoidosis and mild 
obstructive airways dysfunction.  

The Veteran was afforded a cranial nerve evaluation in June 
2006. There were no neurological symptoms and the physical 
examination was normal.  He was diagnosed with sarcoidosis 
without neurological symptoms.

VA outpatient treatment records from the New York Harbor VA 
dated from March 2006 to September 2006 showed treatment for 
complaints of facial swelling and watery, itchy eyes.  They 
also noted the Veteran's history of Prednisone use, which 
started at a high dose of 40mg and was eventually tapered 
down to 10mg.  A CT scan of the chest in May 2006 showed 
minimal scarring in the left lung and the anterior segment of 
the right upper lobe as well as bronchiectasis and 
bronchovascular thickening at the right lung base.  These 
findings were considered to be consistent with sarcoidosis.

The Veteran was afforded another VA examination in December 
2007.  He reported that he was not currently taking 
medication for sarcoidosis or lung disease.  The examiner 
also noted that although liver functions had been slightly 
elevated a year earlier, the Veteran had normal synthetic 
function of the liver with a normal serum albumin and no 
coagulopathy.  

PFTs conducted in July 2007 showed FVC of 108 percent, FEV1 
of 79 percent, FEV1/FVC of 59 percent and DLCO of 45 percent.  
The examiner diagnosed sarcoidosis and noted that PFT's 
showed obstruction without bronchodilator response. 

He also noted that the Veteran had abnormal liver function 
studies, but that they were virtually uniform in people 
afflicted with sarcoidosis and the results did not 
necessarily mean that there was any liver dysfunction.  There 
was no evidence of liver disease.

A VA skin examination conducted in December 2007 was 
inconclusive as the Veteran needed to be referred for a skin 
biopsy before the examiner could come to a conclusion on the 
etiology of verrucous lesions on the Veteran's left index 
finger.

In his September 2008 VA Form 9, the Veteran asserted that 
his sarcoidosis had worsened over the years, starting in his 
lungs, and that it was affecting his liver, eyes and skin.

VA outpatient treatment records from the Bronx, New York VA 
Medical Center (Bronx VA) show that PFT's conducted in 
September 2008 revealed FVC of 99 percent, FEV1 of 84 
percent, and DLCO of 52 percent.  

The Veteran was also afforded a VA examination of his liver, 
gallbladder and pancreas in March 2009.  The examiner 
concluded that the Veteran did not have any symptoms related 
to his liver and that his liver function tests and alkaline 
phospatase had improved.  There was no evidence of hepatitis 
A, B or C and he was diagnosed with sarcoidosis, stable.

The Veteran was also given another VA skin examination in 
March 2009.  He was diagnosed with a verruca of the hand, 
times 2 and the examiner noted that there was no evidence of 
skin sarcoid.

During his VA pulmonary examination in March 2009, the 
Veteran reported productive cough, fever, night sweats and 
shortness of breath on moderate exertion. On physical 
examination, heart sounds were normal, there were no signs of 
venous congestion, and there were no respiratory 
abnormalities or other significant findings. The Veteran was 
diagnosed with sarcoidosis, stable (no reactivation).

VA outpatient treatment records from the Bronx VA show that 
PFT's conducted in June 2009, in conjunction with his March 
2009 VA examination, revealed FVC of 94 percent, FEV1 of 82 
percent and DLCO of 33 percent.  They also indicate that the 
Veteran was restarted on 40mg of Prednisone in October 2009 
due to an exacerbation of his sarcoidosis.  As of February 
25, 2010, PFT's revealed FVC of 110 percent, FEV1 of 83 
percent and DLCO of 61 percent.

In a March 24, 2010 statement, B.R., M.D., a VA physician and 
assistant professor of pulmonary and critical care medicine, 
noted that the Veteran was a patient in the pulmonary clinic; 
that he suffered from sarcoidosis and mild chronic 
obstructive pulmonary disease (COPD); that he was completing 
a prolonged course of high dose Prednisone with improvement 
in his symptoms and lung function tests.  He also noted that 
the Veteran had elevated liver function tests and 
hypercalcemia.

At his hearing, the Veteran testified that he was on high 
doses of Prednisone, and continued to experience shortness of 
breath.  He would only be able to walk half way up a flight 
of stairs or one or two blocks before taking a break.  When 
asked about problems related to the liver, he reported only 
the abnormal liver function studies.

The Veteran's current 30 percent rating is assigned under 
38 C.F.R. § 4.97, DC 6846.  

Under DC 6846, a 30 percent rating is assigned where there is 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  A 60 percent rating is assigned where there 
is pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.  A 100 percent 
rating is assigned where there is cor pulmonale (right heart 
failure) or cardiac involvement with congestive heart 
failure, or; progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment.

As the Veteran was found to have bronchiectasis during his CT 
scan in May 2006, and that finding was associated with the 
sarcoidosis, the Veteran's disability is also properly rated 
under DC 6601 for bronchiectasis, which in turn may be rated 
as chronic bronchitis.  

Bronchiectasis may be rated on the basis of incapacitating 
episodes of infection.  DC 6601.  The record, including the 
Veteran's testimony and statements, discloses no evidence of 
incapacitating episodes of infection.

Bronchitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6600, a 30 percent rating requires Forced Expiratory 
Volume in one second (FEV-1) of 56 to 70 percent, or; FEV-
1/Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath (DLCO (SB)) 56 to 65 percent predicted.  A 60 
percent rating is warranted for bronchitis with FEV-1 of 40 
to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; DLCO (SB) of 40 to 55 percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  The highest, or 100 percent, 
rating requires FEV-1 less than 40 percent of predicted 
value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less 
than 40 percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo (echocardiogram) or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

From April 17, 2006 to June 24, 2009, the Veteran's 
disability met the criteria for a 60 percent evaluation under 
DC 6600.  In this regard, the PFT in May 2006 showed a DLCO 
of 52 percent; PFT results in July 2007 showed DLCO of 45 
percent; and PFT results in September 2008 showed DLCO of 52 
percent.

The Board finds that from June 25, 2009 to February 24, 2010, 
the Veteran meets the criteria for a 100 percent rating under 
DC 6600, based on evidence of DLCO rate of 33 percent on June 
25, 2009.

The evidence of record shows that in February 2010, the 
Veteran's DLCO rate had improved to 61 percent, FVC was 110 
percent and FEV1 was 83 percent.  However, as noted above, VA 
outpatient treatment records show that the Veteran was 
started on 40mg of Prednisone due to an exacerbation of his 
sarcoidosis in October 2009.  Furthermore, in a March 25, 
2010 statement, B.R., MD noted that the Veteran was being 
treated in the pulmonary clinic for sarcoidosis and mild 
COPD, and that he was "completing a prolonged course of high 
dose [P]rednisone...."  Therefore, although the Veteran does 
not meet the criteria for a rating in excess of 30 percent 
under DC 6600; beginning February 25, 2010, his disability 
more nearly approximates the criteria for a 60 percent rating 
under DC 6846.  

There is no evidence of record showing cor pulmonale (right 
heart failure) or cardiac involvement with congestive heart 
failure or progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment to warrant a rating 
in excess of 60 percent under DC 6846.  In this regard, the 
Board notes that although the Veteran reported fevers, night 
sweats and unstable weight on VA examination in June 2009, 
the VA outpatient treatment records show that as of February 
25, 2010, the Veteran had gained weight and he was no longer 
reporting night sweats.  

There is also no evidence of PFT's showing FEV-1 less than 40 
percent of predicted value, FEV-1/FVC less than 40 percent or 
DLCO less than 40 percent predicted or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), right ventricular 
hypertrophy, pulmonary hypertension, cardiac catheterization, 
episode(s) of acute respiratory failure or the requirement 
for outpatient oxygen therapy, to warrant a rating in excess 
of 60 percent under DC 6600.  Therefore, beginning February 
25, 2010, the Veteran's disability met the criteria for a 60 
percent rating under DC 6846.

The Board has also considered whether there is any other 
diagnostic code upon which a higher or separate evaluation 
would be warranted but has found none.  
In this regard, the Board notes that the Veteran has argued 
that he is entitled to an increased rating because he has 
problems with his liver due to his sarcoidosis.  However, the 
record reflects that during the VA liver examination in March 
2009, there was no evidence of cirrhosis of the liver, 
hepatitis A, B or C, liver malignancy or other chronic liver 
disease.  While the Veteran has been shown to have abnormal 
liver function studies, examiners have repeatedly found no 
evidence of any disability related to the liver.  The 
Veteran's statements and testimony also report no disability 
related to the liver.  Therefore, an increased or separate 
rating under Diagnostic Codes 7312, 7345 and 7354 are not 
warranted.  There is also no evidence that the Veteran has 
undergone a liver transplant during the appeal period and 
therefore, an increased rating under DC 7351 is also not 
warranted.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's respiratory disability, as discussed above, is 
manifested by symptomatology contemplated by the rating 
criteria.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009).  

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  
In this case there has been no allegation or evidence of 
unemployability attributable to the service connected 
respiratory disability.  In this regard, the Board notes that 
during his April 2010 hearing, the Veteran claimed that he 
had lost days from work due to his sarcoidosis and that his 
disability made him too tired to work more than thirty hours 
per week.  However, throughout the appeal period, the Veteran 
has reported that he was working either part-time or full 
time and on examination in March 2009, he reported that he 
was working part-time, but that he would work full-time if 
such a position were made available to him.  The Board also 
notes that VA outpatient treatment records show that the 
Veteran was accepted into the Vocational Rehabilitation 
program in 2006.  Further consideration of entitlement to 
TDIU is, therefore, not required.


ORDER

For the period beginning April 17, 2006 and ending June 24, 
2009, an increased rating of 60 percent for sarcoidosis is 
granted.

For the period beginning June 25, 2009 and ending February 
24, 2010, an increased rating of 100 percent for sarcoidosis 
is granted.

For the period beginning February 25, 2010, an increased 
rating of 60 percent for sarcoidosis is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


